DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to continuation application filed December 21, 2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/21/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-12, 14-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khuti et al (hereinafter Khuti( (US 10,078,812) in view of Rothschild (US 2014/0035724).
	Regarding claim 1, Khuti discloses a method for indicating a rack location, the method comprising: 

	communicating an identification of the asset from the asset management system to an asset tracking server (discloses data center applications where inventory of new components can be installed in a data center, as well as to quickly and easily identify components that may be mounted in an equipment rack, or even components that may be free-standing components e.g., standalone servers, after they have been installed in a data center that can reliably identify a component installed in the data center (either in a rack or as a free-standing component) (col. 1, lines 27-25); 
	identifying a rack location of the asset with the asset tracking server based on the identification of the asset (the data store 1032 may store information concerning the specific slot location(s) of the rack that the component is installed in by placing a visually discernible symbol or number on the rack frame, or possibly even on the front panel or rear panel of the component itself, allows the remote computer 1024 to provide information back to the tablet 1000 both the specific component being imaged, as well as its slot location(s) within the rack0 (col. 5, lines 51-67).  Khuti does not expressly show directing a rack-based observer device associated with the rack location to initiate a light signal using an associated location indicator device in response to signals received from the asset tracking server, that is, location identification to provide a light.  Rothschild in a similar field of endeavor discloses location identification to provide a light (location indicators 60 may be configured in various ways and according to an embodiment as a light or other visual indication device, for e.g., the light may include a light bulb, light emitting diodes (LEDs), liquid crystal displays (LCDs), or other illumination device provide light signal as a visual representation where the item is and may be communicated to a store employee or directly to a user on the user's mobile device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rothschild for light signal (indicator) with the system of Khuti for the benefit of provide greater ease in determining that the desired inventory item is somewhere in an area near or between the corresponding readers.  
	Regarding claim 2, Khuti discloses method that includes placing an identification (ID) device on an equipment rack in which a specific asset resides identifying rack location using the asset tracking server (col. 3, lines 11-23; col. 6, lines 16-44), these ID tags as Khuti discloses, identify the rack by its location in the data center, e.g., by row number, and therefore, since rack is identified by row number, identifying a row-end rack can possibly be achieved similarly in an obvious manner.  
	Regarding claim 3, Khuti discloses as noted above with claim 2, identifying a row-end rack location using asset tracking server, except a second light signal using a row-end location indicator device.  Rothschild in a similar field of endeavor discloses location identification to provide a light (location indicators 60 may be configured in various ways and according to an embodiment as a light or other visual indication device, for e.g., the light may include a light bulb, light emitting diodes (LEDs), liquid crystal displays (LCDs), or other illumination device provide light signal (since there are a plurality of  indicators there are a plurality of light inclusive of second, third, etc.,) areas a visual representation where the item is and may be communicated to a store employee or directly to a user on the user's mobile device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rothschild for light signal (indicator) with the system of Khuti for the benefit of provide greater ease in determining that the desired inventory item is somewhere in an area near or between the corresponding readers.   
	Regarding claim 11, Khuti in view of Rothschild discloses limitations analyzed above with claim 1.  Khuti further discloses wherein the asset management device communicate maintenance information associated with the maintenance event to the asset tracking server (col. 8, lines 59-65; col. 9, lines 49-67; col. 10, lines 1-9).  
	Regarding claim 12, Khuti in view of Rothschild discloses limitation analyzed above with claim 1.  Khuti further discloses wherein the asset tracking server is to communicate the rack location to the handheld device (col. 5, lines 8-21, see also fig. 6).  
	Regarding claim 14, Khuti in view of Rothschild discloses limitation analyzed above with claim 1.  Khuti further discloses wherein the asset management system is to communicate the maintenance information to the handheld device (col. 9, lines 49-67; col. 10, lines 1-22; see fig. 6).  
	Regarding claim 15, Khuti in view of Rothschild discloses limitation analyzed above with claim 1.  Khuti further discloses wherein a display device (handheld device tablet 1000) is associated with the observer device (camera 1012, fig. 1, 4), further comprising displaying a scan code (image of the ID) on the display device and scanning the scan code with the handheld device (the executable code may be used to determine in real time, from the image and the stored asset information, information pertaining to the specific asset displayed on the display (abstract; col. 7, lines 17-32).  
	Regarding claim 16, Khuti in view of Rothschild discloses limitation analyzed above with claim 1.  Khuti further discloses providing asset information to the handheld device in response to scanning the scan code (col. lines 7-11, 17-32).
	Regarding claim 17, Khuti in view of Rothschild discloses limitation analyzed above with claim 1.  Khuti further discloses providing maintenance information associated with the directive (directive such as asset location) to the handheld device in response to scanning the scan code (col. 1, lines 16-20, col. 2, lines 62-67).
	Regarding claim 18, Khuti in view of Rothschild discloses limitation analyzed above with claim 1.  Khuti further discloses tracking maintenance performance in response to scanning the scan code (a wireless network adapter 2060 may be used to wirelessly provide real time information about servers or any other item of equipment in the data center facility 2006, and may include real alerts, event notifications, capacity updates, etc.,  as well as any other configuration, status, warranty, ownership, or other types of pertinent information that the data center worker may need to know, in real time, when inspecting a piece of equipment in the data center facility 2006) (col. 10, lines 66-67; col. 11, lines 1-9).  
	Regarding claim 19, Khuti in view of Rothschild discloses limitation analyzed above with claim 1.  Khuti further discloses receiving an infrared beacon signal at the asset location device, the infrared beacon signal including an infrared identifier and communicating the infrared identifier to the asset tracking server (col. 9, lines 49-67; col. 10, lines 1-9).  
	Regarding claim 20, Khuti in view of Rothschild discloses limitation analyzed above with claim 1.  Khuti further discloses wherein the directive comprises a maintenance event associated with the rack-based asset (a wireless network adapter 2060 may be used to wirelessly provide real time information about servers or any other item of equipment in the data center facility 2006, and may include real time event alerts, notifications, etc., when inspecting a piece of equipment in the data center facility 2006) (col. 10, lines 66-67; col. 11, lines 1-9). 

Claims 4, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khuti et al (hereinafter Khuti( (US 10,078,812) in view of Rothschild (US 2014/0035724) and further in view of Kolin et al (hereinafter Kolin) (US 8,171,142).
Regarding claims 4, 5, Khuti in view of Rothschild discloses limitation noted above with claim 1, except wherein the light signal has a color different than the second light signal.  Kolin discloses Rack 150 having a light display include one or more lighting devices to provide visual messages using predefined patterns (equivalent to different light patterns) or color for communication, for example, a red light signal to indicate an error condition somewhere in Rack 150, yellow light may indicate a warning, etc., these lights may be appropriately placed on the racks in a data center room (col. 7, lines 21-34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kolin with Khuti in view of Rothschild for the benefit of provide a designated user/person to readily spot racks with error conditions.  

Allowable Subject Matter
Claims 6-10, 13, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632